PER CURIAM.
Through petition for writ of certiorari, there has been presented before us for review, a decision of the District Court of Appeal, Third District, reported at 173 So.2d 735, affirming the judgment of the circuit court in its granting of rule absolute in prohibition. We issued the writ, and the cause was argued both on jurisdiction and on the merits. After having heard oral argument and having considered the petition, the record, and the briefs of the parties, we have concluded that this court is without jurisdiction to review the cause, there being no direct conflict as required by the Constitution of Florida, Article V, Section 4(2), F.S.A. Accordingly, the writ of certiorari which we have previously issued is discharged and the cause dismissed.
It is so ordered.
THORNAL, C. J., O’CONNELL and CALDWELL, JJ., and KANNER (Retired), District Court Judge, concur.
ERVIN, J., dissents.